Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered. 
Information Disclosure Statement
The IDS filed on 6/2/2022 has been considered. See the attached PTO 1449 form.
Status of Action/Claims
Receipt of Remarks/Amendments filed on 5/23/2022 is acknowledged. Claims 1-4, 6-9, 11-12 and 14-16 are currently pending in this application. Claim 1 has been withdrawn. Claims 2, 4 and 6-7 have been amended. Accordingly, claims 2-4, 6-9, 11-12 and 14-16 are presented for examination on the merits for patentability. 
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application. 
Withdrawn Objections/Rejections
Applicant’s arguments, filed 5/23/2022, with respect to claims 4, 6, 7, 12, 14 and 15 rejected under 35 U.S.C 112(b) have been fully considered and are persuasive. The rejection of claims 4, 6, 7, 12, 14 and 15 under 112(b) has been withdrawn. The arguments are persuasive because applicant have amended the claims such that they no longer present the indefiniteness issues pointed out in the previous office action. 

New/Maintained Claim Objection(s) / Rejection(s)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 6-9, 11-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (CN 106178065A; Dec. 7, 2016) in view of Sohail et al. (J Mater Sci: Mater Med (2015) 26:136) and Li et al. (CN 104117341A; Oct. 29, 2014). 
Xie throughout the reference teaches moxifloxacin (antibacterial drug) loaded electrospinning film antibacterial dressing. It teaches the preparation method of an antibacterial dressing containing moxifloxacin electrospun membrane wherein the preparation method comprises preparing a polyvinyl alcohol (PVA) solution with mass concentration being 8%-14%, preparing a sodium alginate (SA) solution with the mass concentration being 2%-3%, transferring and mixing the PVA solution and the SA solution at a volume ratio of (1:4) to (4:1), and adding a certain amount of moxifloxacin hydrochloride (MH) to prepare a spinning solution wherein the mass of moxifloxacin is 0.2%-4% of total mass, and carrying out electrostatic spinning on the spinning solution, thus obtaining a spinning film dressing. The spinning diameter generally ranges from few nanometers to few microns (Para 0006). It further teaches in the electrospinning process, the voltage is 10-18 kV, receiving distance is 5-20 cm and the flow rate is 0.1-0.8 mL h-1. (see: Abstract; Claims; Summary of Invention, Para 0011-0028). Xie in examples 1-3 discloses the PVA solution and the SA solution are prepared at a temperature of 80 C. 
Xie does not teach the addition of hydroxyapatite in the polyvinyl alcohol and sodium alginate solutions taught by Xie. However, this deficiency is cured by Sohail et al.
Sohail discloses development of an anti-bacterial wound dressing wherein nanofibrous mats, hydrogels and films were synthesized from chitosan, polyvinyl alcohol and hydroxyapatite (Abstract). The references teaches that Hydroxyapatite (HA) has been widely used in various biomedical fields such as tissue engineering and drug delivery because of its good properties such as biocompatibility, osteoconductivity, bioactivity, biodegradability and low solubility. It teaches that the addition of hydroxyapatite could improve the activity and viability of cells on composites. Similarly it improves both mechanical and cell attachment properties of the alginate scaffolds and has been widely reported as a carrier of drug in drug delivery applications due to its greater mechanical strength and chemical similarity to bone (Page 2, left column, Para. 3).
While Sohail teaches the incorporation of hydroxyapatite, it does not teach the instantly claimed preparation method to obtain the sodium alginate stabilized hydroxyapatite suspension. However, this deficiency is cured by Li et al.
	Li discloses a method of preparing a nanohydroxyapatite/sodium alginate composite. It teaches the method comprises step 1 which includes quickly pouring a diammonium hydrogen phosphate aqueous solution in the aqueous solution of calcium nitrate at 80 C according to molar ratio Ca/P of 1.67, stirring and mixing uniformly. After reacting for 1 hour, the precipitate was centrifuged, rinsed with deionized water, and re-dispersed in deionized water. The method further teaches step 2 which includes adding a stabilizing agent to the suspension obtained in step 1 and ultrasonically dispersing to obtain a stable hydroxyapatite suspension. Further, it teaches controlling the mass ratio of hydroxyapatite to sodium alginate, adding sodium alginate in the hydroxyapatite suspension, continuously heating and stirring, controlling the reaction time, evaporating water, carrying out freeze-drying to obtain the product. Li also teaches the calcium nitrate having a concentration of from 0.0334 mol/L to 0.1002 mol/L and diammonium hydrogen phosphate having a concentration of from 0.02 mol/L to 0.06 mol/L. (See: Abstract; Claims; Summary of Invention section). Further, in example 3, Li teaches adding 0.1821 g of sodium alginate to a suspension containing 0.1821 g of hydroxyapatite (36.2ml), which equates to about 5 mg/mL of both sodium alginate and hydroxyapatite. Li also discloses that the hydroxyapatite nanoparticles were uniformly dispersed in sodium alginate (i.e. hydroxyapatite nanoparticle do not agglomerate) (See: Example 2 and Summary of Invention). 

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Xie to incorporate the teachings of Sohail and Li and include hydroxyapatite into the teachings of Xie as taught by Sohail. One would have been motivated to do so because, as discussed supra, Sohail teaches that hydroxyapatite improves both mechanical and cell attachment properties of the alginate scaffolds and has been widely reported as a carrier of drug in drug delivery applications due to its greater mechanical strength. The Xie reference discloses that electrospinning as a wound dressing has a high porosity that is conducive to cell adhesion and proliferation, has good air and moisture permeability, and has certain adsorption effect on wound permeate and that these advantages provide good environment for wound repair and healing. Since Xie teaches the wound dressing having good cell adhesion is favorable, one skilled in the art would have been motivated to incorporate hydroxyapatite into the teachings of Xie because Sohail teaches that hydroxyapatite improves both mechanical and cell attachment properties of the alginate scaffolds. Moreover, both Xie and Sohail teaches wound dressings which include polyvinyl alcohol and alginates and thus one of ordinary skill in the art would have had a reasonable expectation of success of incorporating hydroxyapatite into the teachings of Xie. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Xie to incorporate the teachings of Sohail and Li and include the preparation method of nano-hydroxapatite/sodium alginate taught by Li into the teaching of Xie. One would have been motivated to do so because Li discloses that the preparation method it teaches has the advantage that the preparation process is simple and controllable, the raw material resource is wide, the cost is low, environment is protected, the uniform mixing of the hydroxyapatite nano-particles and sodium alginate is achieved and the uniform dispersion of the hydroxyapatite nanoparticles is maintained (Abstract; Summary of Invention). The Xie reference in paragraph 0058 also discloses the spinning solution comprising polyvinyl alcohol and sodium alginate are dispersed and dissolved evenly and thus one skilled in the art would have been further motivated to incorporate the preparation method of Li because Li teaches that its method allows uniform mixing and uniform dispersion of hydroxyapatite. Thus, one of ordinary skill in the art looking the incorporate hydroxyapatite into the teachings of Xie would have been strongly motivated to use the preparation method of Li because of the various benefits of this method taught by Li. 
With respect to the mass fraction of 18% for polyvinyl alcohol solution recited in claim 6, Xie teaches polyvinyl alcohol (PVA) solution with mass concentration being 8%-14%. Even though the mass concentration of PVA taught by Xie does not read on the instantly claimed mass concentration and also the references cited do not teach the specific mass ratio of PVA to sodium alginate to hydroxyapatite recited in claim 2, it is held that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also, “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. The cited references disclose a mass concentration of PVA, sodium alginate and hydroxyapatite and it would have been obvious to one skilled in the art to use that as the starting point and determine the optimum mass concentration during routine optimization. 
With respect to the concentration of sodium alginate in the suspension and the concentration of hydroxyapatite recited in instant claim 5, as discussed above, Li discloses adding 0.1821 g of sodium alginate to a suspension containing 0.1821 g of hydroxyapatite (36.2ml), which equates to about 5 mg/mL of both sodium alginate and hydroxyapatite. Even though the concentrations of these two in the suspension do not overlap on the instantly claimed concentrations, it is held that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also, “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. The Li reference discloses concentrations of sodium alginate and hydroxyapatite in the suspension and it would have been obvious to one skilled in the art to use that as the starting point and determine the optimum concentrations during routine optimization. 
With respect to the instantly claimed recitation in claim 2(b), there are two possible method steps wherein the hydroxyapatite is either added separately to each sodium alginate and polyvinyl alcohol solution first and then the two are mixed or the hydroxyapatite, the sodium alginate and polyvinyl alcohol are added together in one step. It would have been obvious to one skilled in the art to easily envision choosing one of the sequence of adding ingredients since there are finite number of options. In Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). see MPEP 2144.04. Thus, absence any unexpected results of the claimed sequence of adding ingredients, the method steps recited in claim 2 (b) would have been prima facie obvious.
 From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 2, 3, 4, 6-9, 11-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (CN 106178065A; Dec. 7, 2016) in view of Sohail et al. (J Mater Sci: Mater Med (2015) 26:136) and Li et al. (CN 104117341A; Oct. 29, 2014) as applied the claims 2, 5-7, 9 and 11-16 above and further in view of Chung et al. (Artificial Cells, Nanomedicine, and Biotechnology, Aug. 11, 2014, 44:277-284). 
The teachings of the above references have been set forth above.
As discussed above, the Li reference teaches the method of preparing sodium alginate stabilized hydroxyapatite suspension. The Li reference does not teach adding an ammonia water into the mixture to regulate the pH of the solution to 9-10. However, this deficiency is cured by Chung et al.
Chung teaches utilizing novel inorganic-organic nanocomposites for biomedical applications. Chung also discloses the method of synthesizing nano-hydroxyapatite using a chemical precipitation method. Chung teaches a similar method to Li, wherein calcium nitrate tetrahydrate and diammonium hydrogen phosphate were dissolved in deionized water with Ca/P ratio of 1.7. The pH of the reacting mixture was maintained at about 11-12 by adding ammonia water. The pH of about 11-12 reads on the instantly claimed pH of 9-10.  A white precipitate was formed, which was filtered by a centrifugal filtration process and washed with deionized wather and NH4Cl solution. (see: Abstract; Methods-Synthesis of Nano-hydroxyapatite). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the above references to incorporate the teachings of Chung into Xie, Sohail and Li and set the pH of the reacting mixture (i.e. calcium nitrate and diammonium hydrogen phosphate) to be about 11-12 by adding ammonia water. One would have been motivated to do so because Chung teaches the same method of preparation of hydroxyapatite as the one taught by Li. Since Li is silent on what the pH of the reacting mixture is, it would have been obvious to one skilled in the art to look towards the teachings of Chung and incorporate a pH value which is known in the art when preparing hydroxyapatite using the method. 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments/Declaration
Applicant's arguments filed 5/23/2022 with respect to the 103 rejections have been fully considered but they are not persuasive.
Applicant in their arguments and declaration argued unexpected results with respect to concentration of sodium alginate in the sodium alginate stabilized hydroxyapatite suspension. It was argued that Houdali teaches 3g/L of sodium alginate and referring to supplementary data, applicant argued that the claimed amount of sodium alginate (0.04-0.15g/L) shows better effect to disperse hydroxyapatite nanoparticles uniformly after 24 hours of standing as compared to 3g/L or 0.3g/L of sodium alginate. 
In response, firstly the examiner points out that the Houdali reference was used as an evidentiary reference in the previous response to arguments to show that it was known in the art that sodium alginate is used for obtaining a stable uniform dispersion of hydroxyapatite microparticles. The examiner does not rely on the Houdali reference in the 103 obviousness rejection above. Further, applicant in the arguments and declaration point to figures (e.g. Fig S1A, Fig. S1b) in the supplementary data, however, the examiner cannot find these figures in any of the references/data provided by the applicant. Thus, applicant is respectfully request to clearly point out where the examiner can find these figures and data referred to in the arguments and declaration by applicant. With respect to unexpected results, while the amount of sodium alginate in the sodium alginate stabilized hydroxyapatite suspension taught in the prior art does not fall within the claimed amount of sodium alginate, the examiner argues that applicant’s data in the declaration states the results were read after letting the sodium alginate stabilized hydroxyapatite suspension stand for 24 hours and the prior references utilized in the rejection above do not require that the suspension stand for 24 hours. The instant claims also do not require letting the suspension stand for 24 hours. Thus, applicant’s argument that higher concentration of sodium alginate than what is claimed leads to formation of precipitates at bottom whereas the claimed amount does not after 24 hours of standing is not persuasive because neither the claims nor the prior art references cited by the examiner require this. Also, as mentioned above, the Li reference cited in the 103 rejection above discloses that the hydroxyapatite nanoparticles were uniformly dispersed in sodium alginate (i.e. hydroxyapatite nanoparticle do not agglomerate) (See: Example 2 and Summary of Invention). Thus, it was known in the art that sodium alginate allows uniform dispersion of hydroxyapatite nanoparticle and applicant’s argument of this being an unexpected result is not persuasive at this time. 
Applicant further argued that Houdali reveals the particle size of hydroxyapatite is about 1 micrometer and fails to disclose the limitation wherein hydroxyapatite is nanoparticle in amended claim 2. It was argued that hydroxyapatite nanoparticles of present invention and microparticles of Houdali have different properties, wherein calcium ions on the surface of the hydroxyapatite nanoparticle can form chemical bonds with the carboxyl groups in sodium alginate and result in stable dispersion whereas hydroxyapatite microparticles of Houdali is large and the interaction between hydroxyapatite microparticle and sodium alginate is too weak to form chemical bonds and there is no above effect of dispersion. 
In response, firstly as discussed supra, the Xie reference teaches carrying out electrostatic spinning on the spinning solution, thus obtaining a spinning film dressing. The spinning diameter generally ranges from few nanometers to few microns (Para 0006). Sohail reference discloses development of an anti-bacterial wound dressing wherein nanofibrous mats, hydrogels and films were synthesized from chitosan, polyvinyl alcohol and hydroxyapatite (Abstract). Li reference also discloses that the hydroxyapatite nanoparticles were uniformly dispersed in sodium alginate (i.e. hydroxyapatite nanoparticle do not agglomerate) (See: Example 2 and Summary of Invention). The prior art references utilized in the 103 rejection above teach hydroxyapatite nanoparticles and thus applicant’s argument regarding Houdali teaching microparticles of hydroxyapatite is not persuasive. Moreover, Li clearly discloses hydroxyapatite nanoparticles were uniformly dispersed in sodium alginate, suggesting that uniform dispersion of hydroxyapatite nanoparticles (i.e. prevention of agglomeration) by adding sodium alginate was known in the art. Also, with respect to the Houdali reference, it is unclear why larger microparticles of hydroxyapatite would not form chemical bonds with sodium alginate and applicant have not provided any evidence as such in the arguments. Also, as discussed above, applicant point to figure S7 of inventor’s publication in attachment but the examiner cannot find such figure (Fig. S7) in the documents provided by the applicant.
Applicant argued that Li fails to disclose the mass ratio of polyvinyl alcohol to sodium alginate to hydroxyapatite recited in the amended claims. It was argued that when the claimed mass ratio in a composite fiber membrane is used, the composite fiber membrane may have better quality whereas when the mass ratio exceeds the claimed range, quality of the composite fiber membrane may seriously decrease and may affect the integrity of the fibers due to agglomeration of hydroxyapatite.
In response, as discussed supra, the primary reference Xie et al. teach composite wound dressings and Li reference teaches hydroxyapatite nanoparticles uniformly disperse in presence of sodium alginate. It would have been obvious to one skilled in the art to manipulate the mass ratio of polyvinyl alcohol to sodium alginate to hydroxyapatite such that minimum agglomeration occurs to form a wound dressing having the desired strength. It is further argued that the instant claims are directed to a preparation method of a composite fibrous membrane and Fig. S12 presented by the applicant still results in a composite fiber membrane being formed. Applicant’s argument that when the mass ratio exceeds the claimed range, quality of the composite fiber membrane may seriously decrease and may affect the integrity of the fibers due to agglomeration of hydroxyapatite does not clearly provide evidence that composite fiber membrane would not be formed in a mass ratio which outside the mass ratio claimed. Also, as mentioned previously, the examiner is unable to find Fig. S12 in any of the documents submitted by the applicant and thus it is unclear what mass ratios were used which result in the composite fiber membrane represent in Fig. S12.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616